In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00140-CV


                                RAY WINN, APPELLANT

                                            V.

                              SALLY LAWSON, APPELLEE

                       On Appeal from the County Court at Law No. 1
                                    Bell County, Texas
                 Trial Court No. 74271, Honorable Jeanne Parker, Presiding

                                      July 11, 2018

                                         ORDER
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       On or about June 15, 2018, appellee, Sally Lawson, notified this court that she had

filed bankruptcy under Chapter 13 of the United States Bankruptcy Code in United States

Bankruptcy Court for the Western District of Missouri, Cause No. 17-42999. Appellee

initiated the bankruptcy proceeding on November 3, 2017.

       Given the notice of bankruptcy and Texas Rule of Appellate Procedure 8.2, this

appeal is suspended until further order of this court. The parties are directed to take such

action that is appropriate to advise the clerk of this court of any change in the status of
appellant’s bankruptcy proceeding which would affect the status of this appeal, including

but not limited to the filing of a Motion to Reinstate.

                                                          Per Curiam




                                               2